DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “inwardly convex groove” and “outwardly convex groove” and it is unclear as to how the grooves is concaved in relations to the structure of the cup or the surface of the cup or how the concave surface is oriented relative to the cup, since no relative frame of reference is provided. Clarification is respectfully requested.
Claim 7 recites the limitation “inwardly convex groove” and “outwardly convex groove” and it is unclear as to how the grooves is concaved in relations to the structure of the cup or the surface of the cup or how the concave surface is oriented relative to the cup, since no relative frame of reference is provided. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karevaara (US 4,102,454).

1: Karevaara teaches a paper cup (embodiment of Figure 7, disposable cup 1 made from cardboard, col. 2, ll. 24-27) capable of use in unclaimed vending machines (see Figure 7, where the cup is in a collapsed unexpanded state, and capable of use with automatic dispenser, Abstract), wherein the paper cup comprises: at least one inner groove (6) on an inner surface of the paper cup (on the inner surface 12, Figure 7); and at least one outer groove (5) on an outer surface of the paper cup (see Figure 7, where the groove 5 is located on the exterior surface of 1).

2: Karevaara teaches the claimed invention as discussed above for Claim 1 and Karevaara further teaches that the paper cup is capable of performing the function of use in the hot and cold beverage field (Abstract, disposable mug capable of use with liquid as well as expanded grip handle when handling hotter beverages).

3: Karevaara teaches a paper cup (embodiment of Figure 7, disposable cup 1 made from cardboard, col. 2, ll. 24-27), comprising: an inner groove (6) on an inner surface of the paper cup 

4: Karevaara teaches the claimed invention as discussed above for Claim 1 and Karevaara further teaches that the inner groove and the outer groove are circumferential grooves (see the grooves located around the circumference of the cup 1 in Figures 7 and 3, in the shape of a truncated cone, col. 2, ll. 24-27).

5: Karevaara teaches the claimed invention as discussed above for Claim 4 and Karevaara further teaches that the inner groove (6 of Figure 7) is an inwardly convex groove (the groove of 6 protrudes away from the surface of 12) and the outer groove is an outwardly convex groove (the groove of 5 protrudes into the interior of the cup, away from the exterior surface, see Figure 7).

6: Karevaara teaches the claimed invention as discussed above for Claim 3 and Karevaara further teaches that the inner groove and the outer groove are circumferential grooves (see the grooves located around the circumference of the cup 1 in Figures 7 and 3, in the shape of a truncated cone, col. 2, ll. 24-27).

7: Karevaara teaches the claimed invention as discussed above for Claim 6 and Karevaara further teaches that the inner groove (6 of Figure 7) is an inwardly convex groove (the groove of 6 protrudes away from the surface of 12) and the outer groove is an outwardly convex groove .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kovac (US 3,512,677) teaches a cup that has circumferential grooves either inwards or outwards see Figures 2-6).
Rike et al. (US 1,172,483) teaches a cup that has circumferential grooves (15-17, Figure 4).
Sherlock et al. (US 3,131,845) teaches a container/cup having circumferential ribs or grooves (9) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/King M Chu/Primary Examiner, Art Unit 3735